                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ILLUMINA, INC.,                                  Case No. 18-cv-01662-SI
                                   8                     Plaintiff,
                                                                                             ORDER LETTERS NOS. 2 RE JOINT
                                   9               v.                                        DISCOVERY DISPUTE -4
                                  10        NATERA, INC.,                                    Re: Dkt. Nos. 132, 134, 135, 135-3
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            On June 28, 2019, July 2, 2019, and July 3, 2019 the parties filed their second, third, and

                                  14   fourth joint discovery dispute letters, respectively. The parties are cautioned that, in the future, if

                                  15   they object to discovery requests as burdensome, overbroad, or not reasonably tailored, the parties

                                  16   should provide the Court with specific information in support of their objections.

                                  17

                                  18   I.       June 28, 2019 Letter

                                  19            In the June 28, 2019 letter, Illumina argues Natera has failed to produce sufficient documents

                                  20   in response to Illumina’s requests in some instances, and, for other requests, Natera has failed to

                                  21   provide any documents whatsoever. Dkt. No. 132. To date, Natera has produced fewer than 1,000

                                  22   documents – many of which, Illumina argues, are publicly available. Id. at 1.

                                  23            As to its Local Rule 3-2 production, Natera argues no dispute exists because it has already

                                  24   produced everything. Id. at 3. With respect to its FRCP 34 production, Natera states that “since

                                  25   June 11, Natera has searched for and begun” producing documents but argues “Illumina’s requests

                                  26   are extremely broad and seek irrelevant documents.” Id. at 4.

                                  27            By August 1, 2019, Natera shall produce all the documents it agreed to search for and

                                  28   produce based on the parties’ June 11 meet-and confer-call. Also, in the June 28, 2019 letter, Natera
                                   1   represented that it would produce various categories of documents including (1) marketing and

                                   2   promotional documents, (2) projected sales information, (3) documents showing the total number

                                   3   of units of Natera’s accused products sold as well as sales price; (4) license agreements relating to

                                   4   Natera’s accused Panorama test or the ‘592 patent; and (5) prior art to Natera’s ‘592 patent. Dkt.

                                   5   No. 132 at 4. All documents within these categories must be produced by August 1, 2019.

                                   6             On August 1, 2019, Natera shall also provide Illumina an accounting specifying which

                                   7   requests, if any, it is refusing to provide documents for and/or how it has limited its production (e.g.

                                   8   – producing a smaller date range than requested, etc). The accounting shall also specify which

                                   9   documents are responsive to which requests (e.g. – bates range XX – YY is responsive to request

                                  10   number 1).

                                  11

                                  12   II.       July 2, 2019 Letter
Northern District of California
 United States District Court




                                  13             In the July 2, 2019 letter, Natera argues that Illumina’s voluminous document production is

                                  14   largely non-responsive, and, despite the volume, is deficient. Dkt. No. 134. Natera argues that

                                  15   Illumina has made no production whatsoever with respect to requests number 19, 22, 23, 27-30, 33,

                                  16   34, 41-44, 48-51, 55, 56, 58, 59, 64, 65, 67, 72, 80-82. Id. at 3.

                                  17             Illumina argues its production is sufficient and on-going and that it has produced at least

                                  18   some documents with respect to requests number 19, 22, 23, 27, 28, 29, 33, 34, 41-44, 48-51, 56,

                                  19   58, 59, 67, 72, 81, 82. Id. at 3-4. Then, presumably, Illumina has not made any production

                                  20   whatsoever with respect to at least requests 28, 29, 30, 55, and 80 – if not more. Illumina states that

                                  21   its production is “not yet complete” and that it “may conduct additional searches to determine its

                                  22   production is complete ... in categories such as projected future sales.” Dkt. No 134 at 5.

                                  23             By August 1, 2019, Illumina shall conduct the additional searches it references in the July

                                  24   2, 2019 letter and produce all documents located based on those searches. Illumina shall also

                                  25   produce all documents it represented it would produce during the parties’ June 14, 2019 meet-and-

                                  26   confer.

                                  27             On August 1, 2019, Illumina shall also provide Natera an accounting specifying which

                                  28   requests, if any, it is refusing to provide documents for and/or how it has limited its production (e.g.
                                                                                          2
                                   1   – producing a smaller date range than requested, etc.). The accounting shall also specify which

                                   2   documents are responsive to which requests (e.g. – bates range XX – YY is responsive to request

                                   3   number 1).

                                   4

                                   5   III.   July 3, 2019 Letter1
                                   6          In the July 3, 2019 letter, Natera argues Illumina must produce the current version of its

                                   7   source code and records reflecting updates or changes made to the source from March 25, 2014 to

                                   8   present. Dkt. No. 135-3.

                                   9          Illumina argues that it has produced documents sufficient to show the operation of the

                                  10   accused products rendering production of the source code superfluous. Id. at 4. Illumina further

                                  11   argues that producing its source code is burdensome and the request is not reasonably tailored –

                                  12   seeking 5 years’ worth of code. Id. at 5.
Northern District of California
 United States District Court




                                  13          By July 30, 2019, Illumina shall make available for Natera to review pursuant to the

                                  14   parties’ Protective Order (Dkt. No. 59) the source code as it existed on the following dates only:

                                  15          -On or about March 25, 2014 (start of the period of alleged infringement)

                                  16          -On or about March 16, 2018 (the day Illumina filed the instant action)

                                  17          -On or about July 3, 2019 (present day)

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: July 11, 2019

                                  21                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                              1
                                                 The parties’ joint administrative motion to file the July 3, 2019 joint discovery dispute
                                       letter under seal is GRANTED.
                                                                                        3
